Citation Nr: 1549802	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depressive disorder.
 
3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1990.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The psychiatric claim on appeal was originally for PTSD only; however, the record reflects a diagnosis of depressive disorder.  In this regard, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

As will be discussed at length below, the Board refers a September 2013 statement by the Veteran and an October 2015 written brief by his representative, in which PTSD is noted, to the Originating Agency for appropriate action as a claim to reopen a previously denied claim of service connection for PTSD.

As the Board had previously accepted the issue of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, this issue remains on appeal as noted on the title page, consistent with determinations made by Clemons.

Following the certification of this appeal to the Board, additional medical evidence and lay statements were submitted in September 2015, and no waiver from the Veteran was received.  These records should be reviewed by the RO on remand.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The issues of entitlement to service connection for an acquired psychiatric disability, other than PTSD to include depressive disorder, and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran submitted a statement on June 28, 2013, after certification of the appeal, but prior to the promulgation of a decision in the appeal, in which he clearly and unambiguously withdrew his appeal regarding the issue of service connection for PTSD that had been remanded to the Originating Agency by the Board. 


CONCLUSION OF LAW
 
The criteria for withdrawal of an appeal of the issue of entitlement to service connection for PTSD by the appellant were met as of June 28, 2013.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015). 

The Veteran submitted a letter dated June 28, 2013, in which he stated, "In response to your letter dated June 21, 2013, I want to drop my claim for PTSD at this time.  But continue my claim for my Back injury."  In a subsequent statement received in October 2013 and a written brief dated in October 2015, both the Veteran and his representative which included argument as to the issue of PTSD.  The question therefore remains whether the Veteran has withdrawn his appeal.   

With respect to withdrawal of claims generally, the Board notes that the "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57   (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  Veterans are as free to withdraw claims as they are to file them. When claims are withdrawn, they cease to exist.  Hanson at 32.  In addition, the Board notes that a withdrawal is effective upon receipt of the request. 38 C.F.R. § 20.204(b)(2). 

Here, the Veteran's June 2013 correspondence is clear in its meaning.  The Veteran explicitly and unambiguously asked VA to "drop" his PTSD claim, but "continue" his back claim.  There can be no question as to what that correspondence intended.  Thus, the Board finds that the Veteran withdrew his PTSD claim, effective in June 2013.  Although VA erroneously issued a September 2013 supplemental statement of the case on the issue, when claims are withdrawn, they cease to exist pursuant to Hanson.  The Veteran's October 2013 statement about where he is treated for PTSD and his representative's October 2015 argument in favor of service connection for PTSD are at most claims to reopen.  There remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and the appeal is dismissed. 

These statements do not constitute a timely notice of disagreement because they were received more than one year following the January 2008 rating decision that had originally been appealed.  See 38 C.F.R. § 20.200(c) (2015).  As noted above, the statements have been accepted as a new claim, and development of that claim was referred to the AOJ above. 

ORDER

The appeal of the issue of entitlement to service connection for PTSD is dismissed.


	(CONTINUED ON NEXT PAGE)
REMAND

The Board instructed in the June 2013 remand that the AOJ obtain VA Medical Center (VAMC) treatment records from the Birmingham, Alabama, location from March 2007 to the present.  In response to the remand directive, the AOJ sought treatment records from this location from March 2007 to July 2011.  Despite this limited request, the AOJ did receive records to September 2012.  However, as the AOJ did not request all potential outstanding records from the Birmingham VAMC, remand is required.  Moreover, the Board also instructed that the AOJ seek records from a VAMC in Florida as the Veteran indicated that he sought treatment from such a location.  As the AOJ did not have an exact location in Florida to request records, this directive was not accomplished.  However, in a statement dated in September 2013, the Veteran stated that he received treatment from the West Palm Beach, Florida VAMC.  Thus, upon remand, these records must also be obtained.  See 38 U.S.C.A. § 5103A (a) (1), (b) (1), (c) (1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Board also instructed in the June 2013 remand that the Veteran be afforded VA examinations to determine the nature and etiology of the disorders on appeal.  The Board noted that the evidence of record established that the Veteran had current diagnoses of depressive disorder, polyarthralgia, backache, and chronic low back pain.  See current VA diagnoses list.  The Board notes that since the June 2013 remand, VA medical records have been added to the record that shows a diagnosis of osteoporosis in July 2012.

In response to the Board's remand, the Veteran was afforded VA examinations in July 2013 in which the VA examiners did not address the aforementioned diagnoses of depressive disorder, polyarthralgia, backache, and chronic low back pain, nor osteoporosis.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain addendum opinions that are adequate for adjudication purposes.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA outpatient treatment records from the West Palm Beach, Florida, VAMC that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Birmingham, Alabama, VAMC (to include any CBOCs near Fort Payne, Alabama), from September 2012 to the present, that have not been secured for inclusion in the record.

If no additional records are located, a written statement to that effect should be associated into the record.

2.  After obtaining the above records, provide access to the electronic claims file to the VA examiner who conducted the July 2013 psychiatric examination, or another qualified examiner if the July 2013 examiner is not available.  The examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disability diagnosed during the pendency of this claim, since March 2007 (to include depressive disorder) was incurred during the Veteran's active military service, to include his conceded November 1989 stressor of tripping over an explosive device while he was responding to an alarm?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.
 
3.  After obtaining the above records, provide access to the electronic claims file to the VA examiner who conducted the July 2013 back examination, or another qualified examiner if the July 2013 examiner is not available.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that any back disability diagnosed during the pendency of this claim, since March 2007 (to include polyarthralgia, backache, chronic low back pain, and osteoporosis), was incurred in or is otherwise related to the Veteran's active military service, to include his November 1989 in-service back strain? 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.
 
4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


